Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant recites a method for using a carriage to move an aircraft on an airport apron. The system and method is comprised of moving a carriage in an elongated drive channel beneath the surface of the apron. A basket is raised up from the channel to engage the wheel of an aircraft on the airport apron. Once the basket is engaged with the wheel the carriage moves along the drive channel and moves the aircraft along the airport apron to a desired location. 
The prior art made of reference, taken singularly or in combination, does not adequately show the features of the instant invention as described above. Specifically, the prior art of Squire does not depict a basket being raised up from a channel beneath the surface of the airport apron to engage the wheel of an aircraft. The engaging element of Squire is formed as a plate and maintains a positon on the surface of the airport apron and is not raised from, and lowered into, a drive channel extending along the airport apron. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683. The examiner can normally be reached Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
December 2, 2021